Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

       ROBBIE EMERY BURKE,                        )
       Administratrix of the Estate of            )
       Terral Brooks Ellis II, Deceased, et al.   )
                                                  )
             Plaintiffs,                          )
                                                  )
             v.                                   )     Case No.: 17-cv-00325-JED-FHM
                                                  )
      OTTAWA COUNTY BOARD OF                      )
      COUNTY COMMISSIONERS, et al.,               )
                                                  )
             Defendants.                          )

         PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT JOHNNY
             BRAY’S MOTION FOR SUMMARY JUDGMENT (DKT. 134)




                                                  Robert M. Blakemore, OBA #18656
                                                  bobblakemore@ssrok.com
                                                  Daniel E. Smolen, OBA # 19943
                                                  danielsmolen@ssrok.com
                                                  Bryon D. Helm, OBA #33003
                                                  bryonhelm@ssrok.com
                                                  SMOLEN & ROYTMAN
                                                  701 South Cincinnati Avenue
                                                  Tulsa, Oklahoma 74119
                                                  Telephone: (918) 585-2667
                                                  Facsimile: (918) 585-2669
                                                  Attorneys for Plaintiffs



      January 22, 2020
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 2 of 24




                                       TABLE OF CONTENTS

                                                                                         Page

    Table of Authorities                                                                        ii

    Introductory Statement                                                                      1

    LCvR 56.1(c) Statement                                                                      1

      •     Booking and the Early Days in D-Pod                                                 1

      •     October 17 through October 20, 2015                                                 2

      •     October 21, 2015                                                                    3

    Discussion                                                                                  9

    Proposition: Bray is Not Entitled to Qualified Immunity and is Not Entitled to              9
    Summary Judgment on Plaintiffs’ Fourteenth Amendment Claims

          A. Standard of Review: Qualified Immunity and Summary Judgment                        9

          B. A Reasonable Jury Could Find Facts Supporting Plaintiffs’ Claim that               10
             Bray Violated Mr. Ellis’s Constitutional Rights

              1. The “Deliberate Indifference” Standard Relied Upon by Bray No                  10
                 Longer Applies in Cases Involving the Fourteenth Amendment Rights
                 of Pretrial Detainees; Plaintiffs Have Set Out Sufficient Evidence of
                 Deliberate Indifference Under the Applicable Objective Standard

              2. Even if This Court Should Apply the “Subjective Component” of the              15
                 Traditional Deliberate Indifference Standard, Plaintiffs Have Still
                 Established that Bray Violated the Constitution

          C. The Right Was Clearly Established at the Time of the Bray’s Conduct                17

          D. Plaintiffs’ Claim for Punitive Damages Should Not Be Dismissed                     19
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 3 of 24




                                               TABLE OF AUTHORITIES

                                               CASES                                                  Page

    Anderson v. Creighton, 483 U.S. 635, 640 (1987)…………………………………......….....18

    Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)………………………………………...……17

    Bell v. Wolfish, 441 U.S. 520, 545 (1979)……………………………………………....…10

    Bruno v. City of Schenectady, 727 Fed.Appx. 717, 720 (2d Cir. 2018)...…………...……11, 13

    Burke v. Regalado, 935 F.3d 960, 999-1001 (10th Cir. 2019)………………………..….….15

    Caiozzo v. Koreman, 581 F.3d 63 (2d Cir. 2009)……...…………………….…...…………13

    Castro v. Cnty. of L.A., 833 F.3d 1060, 1070–71 (9th Cir. 2016)………………......………13

    Colbruno v. Kessler, 928 F.3d 1155, 1163-65 (10th Cir. 2019)…………………….......…...12

    Currie v. Chhabra, 728 F.3d 626, 630 (7th Cir. 2013)…...…………………….......……….13

    Darnell v. Pineiro, 849 F.3d 17, 34–35 (2nd Cir. 2017)…...…….…………………...…11, 13

    DeSpain v. Uphoff, 264 F.3d 965, 975 (10th Cir. 2001)………...…………………….……15

    Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014)..………………………..10, 15

    Estelle v. Gamble, 429 U.S. 97, 103 (1976)……………………….…………....….…....10, 18

    Farmer v. Brennan, 511 U.S. 825 (1994)........………………………………………......15, 16

    Garcia v. Salt Lake Cnty., 768 F.2d 303, 307 (10th Cir. 1985)………….…….…….………15

    Gordon v. Cnty. of Orange, 888 F.3d 1118 (9th Cir. 2018)…………....……...……...11, 13, 14

    Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir. 2019).……..……………………………12

    Henderson v. Glanz, 813 F.3d 938, 952 (10th Cir. 2015)…..………………………………10

    Hope v. Pelzer, 536 U.S. 730, 739–42 (2002).……………………………………………..18

    Kingsley v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466, 2473 (2015)..…………...……passim

    Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449 (2018).....................................18

    Manuel v. City of Joliet, ––– U.S. ––––, 137 S.Ct. 911, 197 L.Ed.2d 312 (2017)……….....13


                                                           ii
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 4 of 24




    Martin v. Bd. of County Com'rs of County of Pueblo, 909 F.2d 402, 406 (10th Cir. 1990)..……10

    Mata v. Saiz, 427 F.3d 745, 758 (10th Cir. 2005)……………………...……...15, 16, 18, 19

    McCowan v. Morales, 945 F.3d 1276 (10th Cir. 2019)…………...………..…...…......……16

    Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018).………….....………….…..13, 14

    Olsen v. Layton Hills Mall, 312 F.3d 1304, 1317–18 (10th Cir. 2002)…………...............…..15

    Perry v. Durborow, 892 F.3d 1116, 1122, n. 1 (10th Cir. 2018).............................................12

    Prado v. Lane, 98 F. App'x 757, 759-60 (10th Cir. 2004)…..........…………….…….......…15

    Richmond v. Huq, 885 F.3d 928, 938 (6th Cir. 2018).....…..........…………………...…11, 13

    Rife v. Oklahoma Dep't of Pub. Safety, 854 F.3d 637, 647 (10th Cir. 2017)…………..…...….15

    Safford Uni-fied Sch. Dist. #1 v. Redding, 557 U.S. 364, 377 (2009)...…………………….…18

    Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)……...…....…………..…......passim

    Scott v. Henrich, 39 F.3d 912, 915 (9th Cir.1994)……………...…………………….………2

    Smith v. Wade, 461 U.S. 30, 56 (1983).……………………………....……………….……19

    Tafoya v. Salazar, 516 F.3d 912, 919 (10th Cir. 2008)…………………………..………....15

    United States v. Lanier, 520 U.S. 259, 271 (1997)………………………..……….....…..18, 19

    White v. Pauly, 137 S. Ct. 548, 552 (2017)……………………..……...…….......……..18, 19

    Wilson v. Layne, 526 U.S. 603, 615 (1999)………………………..……...………....……...18




                                                             iii
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 5 of 24




           COME NOW the Plaintiffs and respectfully submit their Response in Opposition to

    Defendant Johnny Bray’s (“Officer Bray”, “Bray” or “Defendant”) Motion for Summary Judgment

    (Dkt. #134) as follows:

                                      Introductory Statement1

           Plaintiffs have brought suit against Bray, pursuant to 42 U.S.C. § 1983, alleging that he

    violated Mr. Ellis’s Fourteenth Amendment right to reasonable medical care. As shown herein, the

    evidence of Bray’s deliberate indifference is overwhelming. Bray’s Motion for Summary Judgment

    (Dkt. #134) should be denied.

                                       LCvR 56.1(c) Statement
           •       Booking and the Early Days in D-Pod
           1.      On October 10, 2015, Mr. Ellis voluntarily turned himself in to the Ottawa County

    Jail on a warrant. See, e.g., Dkt. #152-1 (https://vimeo.com/385605637/7cd4a08a77); Bray Depo.

    (Ex. 1) at 254:17–255:11. As one may observe in the video of this event, Mr. Ellis arrived at the

    Jail with his grandfather and was cooperative and courteous. Id. As part of the booking process,

    the booking officer filled out a Medical Treatment/Injuries Questionnaire. The Medical

    Treatment/Injuries Questionnaire indicates that Ellis suffered from asthma, had previously been

    treated at Saint Francis and was prescribed albuterol. See Medical Questionnaire (Ex. 2) at 000018.

           After book-in, Ellis was placed in “D-Pod”. See, e.g., Dkt. #135-4 at 1-2. D-Pod is a

    “dormitory style housing unit” at the Jail. Id. Ellis was housed in D-Pod with numerous other

    inmates, including an inmate named Michael Harrington. See Harrington Depo. (Ex. 3) at 34:12-

    15. When Harrington first encountered Mr. Ellis in “early October”, Ellis seemed to be in good

    health and “good spirits”. Id. at 11:18 – 12:9. After initially meeting Ellis in D-Pod, Harrington



    1     Plaintiffs adopt and incorporate herein the Introductory Statement from their Response
    in Opposition to Sheriff Floyd’s Motion for Summary Judgment. See Dkt. #152.

                                                    1
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 6 of 24




    was moved to segregated housing for approximately six (6) days. Id. at 33:24 – 34:4, 35:3-6; See also

    Harrington Letter (Ex. 4). When Harrington was returned to D-Pod, he “found [Ellis] sick in bed”

    and observed that “something was extremely wrong with him….” Harrington Depo. (Ex. 3)

    at 35:20 – 38:17 (emphasis added).

           •       October 17 through October 20, 2015
           2.      Nurse Horn’s “Progress Notes” are not credible and cannot be accepted at face

    value. The Assistant Jail Administrator, Charles Shoemaker, testified that Nurse Horn’s progress

    notes contain at least one outright lie (which is discussed in detail, infra). See Shoemaker Depo. (Ex.

    5) at 85:5 – 87:6. More generally, courts are loath to accept self-serving accounts of a defendant as

    undisputed fact for the purposes of summary judgment, where, as here, the only other witness to

    the events in question is deceased. See, e.g., Scott v. Henrich, 39 F.3d 912, 915 (9th Cir.1994).

    However, even accepting Nurse Horn’s progress notes as true, she had no contact with Ellis on

    October 17, 2015, despite receiving a report (over the phone) that Ellis was complaining of severe

    back pain. See Progress Notes (Ex. 6) at 000027. In addition to experiencing severe back pain, Mr.

    Ellis was not eating. See Harrington Depo. (Ex. 3) at 39:12 – 40:11; See also Harrington Letter (Ex.

    4). According to inmate Harrington, the Jail staff “ignored the fact that [Ellis] wasn’t eating.” Id.

           3.      Nurse Horn did not take Ellis’s vital signs when she saw him on October 19, 2015.

    See Horn Depo. (Ex. 7) at 123:9 – 124:4; Progress Notes (Ex. 6) at 000027-28. Rather, without

    gathering any objective data, Nurse Horn, who is a Licensed Practical Nurse, diagnosed Ellis with

    a broken rib. Progress Notes (Ex. 6) at 000027-28.2 After Mr. Ellis’s visit with Nurse Horn on


    2
            Plaintiffs’ expert, Todd Wilcox, M.D., opines that Nurse Horn violated the standard of care
    by, inter alia: (A) failing to take Mr. Ellis’s vital signs; (B) practicing outside the scope of her
    qualifications and training as an LPN by making a medical diagnosis; and (C) rendering an
    “inaccurate diagnosis [based on no objective data, which] led everyone [at the Jail] to label this
    patient as a malingerer and not take him seriously when he continued to have medical
    problems….” Wilcox (Verified) Report (Ex. 8) at 8.

                                                      2
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 7 of 24




    October 19, he “complained to [Inmate Harrington] that it felt like [his condition] was getting

    worse, at which point [both Ellis and Harrington] continued to request medical attention” for Ellis.

    Harrington Depo. (Ex. 3) at 40:14 – 43:11. Nonetheless, the Jail staff provided “[n]o reply” and

    the requests for medical attention were “ignored.” Id. Over the next couple of days (approximately

    October 19-21), Ellis was “sweating profusely.” Id. He had stopped eating or drinking on his

    own. Id. Inmate Harrington was “worried” about Ellis’s “level of dehydration….” Id. Ellis

    had become so weak that Inmate Harrington “literally had to hand feed and water him.” Id. Inmate

    Harrington gave Ellis “cups to urinate in, and then dump[ed] them out for him.” Id. While

    Harrington and other inmates in D-Pod were helping Ellis, the Jail personnel were “absolutely

    not” doing anything to assist Mr. Ellis. See Harrington Depo. (Ex. 3) at 43:12-21. At one point, as

    Harrington was physically assisting Ellis to the “rec yard”, he saw one of the Jail’s detention officers,

    Johnny Bray. Id. at 44:14 – 46:11. Harrington pressed Officer Bray, “aren't you [going to] help

    him? He needs help. There's something wrong with him.” Id. In reply, Bray became irritated,

    indicated that there was nothing he could do and accused Ellis of faking his illness to get released

    from the Jail. Id. Ellis prophetically inquired of Officer Bray: “What are you going to tell my

    2-year-old son whenever I die?” Id. Unmoved, Officer Bray simply told Ellis to lie back down.

    Id. Hours later, Ellis earnestly stated to Harrington: “They're not going to help me, are they? I

    think I'm going to die.” Harrington Letter (Ex. 4); see also Harrington Depo. (Ex. 3) at 46:12 –

    47:16. Ellis said that he was experiencing the “worst pain of [his] life.” Harrington Depo. (Ex. 3)

    at 46:12 – 47:16.

            •       October 21, 2015
            4.      Plaintiffs dispute the assertion that Bray was unaware of Ellis complaining of pain

    prior to October 21. See, e.g., LCvR 56.1(c) Statement(3), supra. Furthermore, Defendant omits

    pertinent facts. At around 4:29 PM on October 21, Ellis began having what appeared to be a


                                                       3
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 8 of 24




    seizure. See, e.g., Jail Log (Ex. 9) at 00746; Harrington Letter (Ex. 4). Ellis was “begging for his life”

    and “begging for help.” Harrington Letter (Ex. 4); see also Harrington Depo. (Ex. 3) at 48:14 –

    49:18. Harrington and other inmates in D-Pod “started raising a hundred kinds of hell and protest

    as to why [the Jail staff] weren't giving Terral the medical attention that he needed.” Harrington

    Depo. (Ex. 3) at 48:14 – 49:18. Only after the inmates vociferously advocated for Ellis did Officers

    Bray and Lawson respond. Id.; see also Lawson Incident Report (Ex. 10); Dkt. #152-13

    (https://vimeo.com/385605662/5585059ad0). Upon arrival, Bray and Lawson ordered the D-

    Pod inmates, including Harrington, to the nearby rec yard. Id. As was common, Nurse Horn was

    offsite, but was contacted by the dispatcher. See Bray Depo. (Ex. 1) at 67:3 – 68:6. Nurse Horn

    advised the officers to call “EMS to come and check on the inmate.” Id.3 Officer Bray knew that

    the medical care provided at the Jail was “subpar” and that Ellis was complaining of a

    “serious medical condition.” Bray Depo. (Ex. 1) at 30:20 – 31:11.

             5-7.   Defendant omits pertinent facts. At approximately 4:33 PM, while awaiting the

    arrival of paramedics, Officers Bray and Lawson are heard sarcastically mocking Ellis and

    commenting on the poor quality of medical care at the Jail: "[I]t’s awesome how a guy with no

    history of seizures suddenly has seizures" "Yeah, I think I feel one coming on Bray" "I feel one

    coming on too. I hear the medical around here is excellent… (laughs)" Dkt. #152-13 at 16:33 –

    17:02.     Only in hindsight does Bray concede that his comments were “regrettable”,

    “inappropriate” and “in bad taste….” Bray Depo. (Ex. 1) at 24:8-19, 88:25 – 89:12.




    3
            Dr. Wilcox opines that it was “inappropriate” for Nurse Horn to have EMS “come check
    out the patient to determine whether [Ellis] needed to go to the hospital” as this constitutes “a
    reversal in the medical licensure.” Wilcox Depo. (Ex. 11) at 66:12 – 67:20. That is, despite the fact
    that paramedics have less medical training than a nurse, Nurse Horn was “relying upon them to
    assess the patient and make a determination about whether he needs additional care.” Id.

                                                        4
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 9 of 24




             Plaintiffs dispute any suggestion that Integris EMS took a full set of vital signs or otherwise

    provided appropriate treatment. Integris EMS was dispatched to the Jail at 4:36 PM on October

    21 – they were apparently notified that an “INMATE HAD SEIZURE AND IS COMPLAINING

    OF OTHER MEDICAL PROBLEMS.” Miami Police Department Complaint Card (Ex. 12) at

    000038. At 4:39 PM, Integris EMS arrived at the scene. See Integris EMS Records (10/21/15) (Ex.

    13) at Plaintiffs_000013. Ellis purportedly informed Integris EMS that he: (A) had flank pain which

    grew worse upon palpitation; (B) had “two seizures”; (C) was “severely dehydrated”; and (D) had

    been urinating in a cup because he could not get up to go to the bathroom. Id. at Plaintiffs_000014

    and 000018.4 Harrington overheard one of the detention officers, believed to be Officer Bray,

    tell the Integris paramedics that Ellis was “faking” his illness, and that unless his condition was

    life threatening, “do not take him” to the hospital. Harrington Depo. (Ex. 3) at 50:12 – 51:4; see

    also Harrington Letter (Ex. 4). Harrington further heard the officer, likely Bray, state to the

    Integris paramedics that the Jail would not “foot[] the bill” for Ellis’s transport to the hospital.

    Id.5 Under these circumstances, Integris EMS ultimately decided not to transport Ellis. See, e.g.,

    Integris EMS Records (10/21/15) (Ex. 13) at Plaintiffs_000013-14. Prior to leaving Ellis at the

    Jail, Integris took Ellis’s blood pressure and determined that he “did not appear to be in”

    respiratory distress. Id. at Plaintiffs_000014. However, video does not show paramedic Jennifer

    Grimes using her stethoscope. See Dkt. #152-13 at 13:30 – 28:45.6 Further, Integris EMS did not



    4
            There are unexplained discrepancies between the Integris EMS “Comprehensive Report”
    and Integris EMS paramedic Jennifer Grimes’ individual report. For instance, while the so-called
    “Comprehensive Report” states that Ellis’s pain did not worsen with palpitation, Grimes’
    individual report states that his ribs were hurting “upon palpitation.” Compare Integris EMS
    Records (10/21/15) (Ex. 13) at Plaintiffs_000014 and 18. The above summary combines facts
    taken from both reports, which must be read in the light most favorable to Plaintiffs.
    5       Officer Bray now claims that he did not believe Ellis was faking. Bray Depo. (Ex. 1) at
    173:14 – 174:1.
    6
            See also Dkt. #152-17 (https://vimeo.com/385605789/20afd4c23d).

                                                      5
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 10 of 24




    take a full set of Ellis’s vital signs; most importantly, Integris EMS failed to measure Ellis’s pulse

    oximetry. See Integris EMS Records (10/21/15) (Ex. 13); Wilcox Depo. (Ex. 11) at 171:22 – 172:4.

           8-9.    Ellis did not refuse transport to the emergency room. See Dkt. #152-17

    (https://vimeo.com/385605789/20afd4c23d); Bray Depo. (Ex. 1) at 97:5-11; Harding Depo. (Ex.

    14) at 135:18 – 136:14, 197:19 – 198:14; Williams Depo. (Ex. 15) at 25:6-15; Grimes Depo. (Ex.

    16) at 79:18-21; Shoemaker Depo. (Ex. 5) at 221:8 – 222:1-12.

           10, 12. The fact Ellis was able to walk from cell H-1 to the bathroom is immaterial. As

    Dr. Wilcox explains, “I would expect that a patient with evolving significant pneumonia would still

    be ambulatory, so [Ellis’s ability to walk] doesn't strike me as abnormal at all.” Wilcox Depo. (Ex.

    11) at 73:18-24. Further, Ellis’s complaint that his legs were “numb” would not “necessarily

    preclude the ability to walk.” Id. at 72:2-4. As Dr. Wilcox observed, Ellis was walking “very

    guardedly.” Id. at 72:23 – 73:24.

           11.     Denied. Bray admits to being told by the paramedics to call them if Ellis’s

    condition changed. Bray Depo. (Ex. 1) at 156:10-23; 199:13-23.

           13-17. Defendant omits material facts. At 9:34 PM, Ellis complained to Officers Lawson

    and Bray, who were at the booking desk, that his legs were numb. See Dkt. #152-23

    (https://vimeo.com/385605868/4d749d5260). See also Bray Depo. (Ex. 1) at 154:17-22.7 In reply

    to Ellis’s complaint, Lawson sarcastically commented: “He can’t feel his legs now, Bray, he can’t

    feel his legs!” Dkt. #152-23. Despite his lack of any medical training, Officer Bray told Mr. Ellis

    that he had no injuries to cause him to be unable to move his legs. See Bray Depo. (Ex. 1) at 202:12

    – 204:9. At 9:56 PM, Officer Bray can be heard mocking Ellis again, referring to him as “the




    7
           Tellingly, Bray fails to mention this fact in his Motion.

                                                      6
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 11 of 24




    zombie….” Dkt. #152-24 (https://vimeo.com/385605893/6bcbf61aa2)8. Still, Bray admits

    that Mr. Ellis’s conditions, as reported to him, were getting worse. Id. at 201:25 – 202:8.

    Similarly, Officer Shoemaker admits that Ellis had been begging for help on October

    21 and that his condition deteriorated the evening of October 21 into the morning of

    October 22. See Shoemaker Depo. (Ex. 5) at 78:15 – 79:17. Still, Bray did not call EMS as

    instructed, even after Nurse Horn told him that she would not be in until the following day. Bray

    Depo. (Ex. 1) at 154:23 – 156:9; 156:10-23; 199:13-23. Assuming that Bray did not think Ellis was

    faking, as he has testified,9 his sudden and extreme change in condition should have triggered

    OSCO’s Emergency Medical Care Policy which defines an emergency situation to include

    “unconsciousness”, “severe breathing difficulties”, “sudden onset of bizarre behavior” and “health

    or life-threatening situation”. Dkt. #120-24 (Under Seal) at 000282; Shoemaker Depo. (Ex. 5) at

    80:3-14. The written Policy allowed detention officers to directly “contact an ambulance” in an

    emergency situation if the nurse was not on the premises. Id. By his own admission, Bray did not

    call an ambulance.

           At around 10:11 PM, Bray is heard taunting Ellis yet again: "Oh, you're paralyzed now?

    … Ok … I ain't laughing at you….” Dkt #152-25 (https://vimeo.com/385605995/115225a279).

    Ellis then asks Bray to call an ambulance, to which Bray sarcastically responds, “I’m gonna call

    her right now.” Id. The credibility of Bray’s self-serving statements, in the sham affidavit, about his

    state of mind should be decided by a jury. The circumstantial evidence establishes his deliberate

    indifference. While Jail staff was to check on Ellis in H-1 every 15 minutes, this did not happen.

    Indeed, OCSO’s own investigator determined, by watching the surveillance video, that officers


    8
            While drafting his incident report concerning Ellis’s seizure activity, Bray can be heard
    asking, “What time did we go to D-Pod to check on the zombie?”
    9
            Bray Depo. (Ex. 1) at 173:14 – 174:1.



                                                      7
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 12 of 24




    falsely reported they had checked on Ellis every 15 minutes, when in fact, they had not. See

    Derwin Depo. (Ex. 17) at 35:22 – 40:18, 44:12-16, 46:16 – 48:16; Derwin Supp. Report (Ex. 18).

           18-19. Admit.

           20-21. See, e.g., LCvR 56.1(c) Statement(10, 12), supra.

           22.     Irrelevant.

           23-24. As Dr. Wilcox opines: “On the officer side it is clear that there is an overwhelming

    lack of empathy demonstrated by the officers in the audio and video clips. There were many

    opportunities when the officers were informed that Mr. Ellis was doing poorly and needed help

    and they chose to joke about it and to conclude that he was faking and did not need any assistance.

    It is tragic on a human level that officers charged with caring for individuals who cannot advocate

    for themselves have such a deficit of empathy.” Wilcox (Verified) Report (Ex. 8) at 9. Any difficulty

    in diagnosing sepsis is immaterial in this case. As Dr. Wilcox explains, sepsis is “a final common

    pathway of many types of infections, and if you … diagnose [the underlying infection]

    properly and treat the infection adequately early enough, the patients never enter sepsis.” Wilcox

    Depo. (Ex. 11) at 80:17 – 81:15. Dr. Wilcox opines that Ellis’s death was “entirely preventable”

    as he was “young and otherwise healthy” and his “acute pneumonia … could easily have been

    diagnosed and treated.” Wilcox (Verified) Report (Ex. 8) at 8. Dr. Wilcox notes that “it is so basic

    from a healthcare perspective to take care of an otherwise healthy young male who has a significant

    change in his health presentation” and that “[t]here were so many opportunities for so many

    people [at the Jail] to intervene and none of them did.” Id. at 9. Ultimately, Dr. Wilcox found that

    the “evidence of deliberate indifference to Mr. Ellis's serious medical needs is overwhelming and

    systemwide.” Id. at 10.

           25.     Dr. Wilcox testified that it is reasonable for an officer to rely on a nurse with respect

    to medical issues as long as the nurse is “attending to the patient appropriately.” Wilcox Depo. (Ex.


                                                      8
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 13 of 24




    11) at 117:7-14. Even a layperson would recognize that Nurse Horn was not attending to Ellis

    appropriately. Durborow Depo. (Ex. 19) at 107:22 – 108:20, 118:5 – 119:3. Sheriff Durborow also

    concedes that his jailers failed to follow policy and could have “gotten [Ellis] out” of the

    Jail if they had appropriately responded to his complaints. Id. at 119:2-24. Officer Bray

    knew that the medical care provided at the Jail was “subpar” and that Ellis was

    complaining of a “serious medical condition.” Bray Depo. (Ex. 1) at 30:20 – 31:11. According

    to Officer Bray, the medical care at the Jail “[w]ould not be what [he] would expect to find in a

    civilian world….” Id. at 28:20 – 29:19, 33:16-21. Bray knew that the Jail’s medical delivery system

    was “destined to fail.” Id. at 148:18-22.

           26.     There was nothing “confusing” about Ellis’s serious and emergent condition. It was

    obvious. See, generally, LCvR 56.1(c) Statement(1-25), supra. Also, Plaintiffs dispute that Ellis ever

    reported that he was “paralyzed”; rather, he reported that he could not feel his legs or that his legs

    were “numb”. Id. at (13-17).

           27.     Bray’s conduct toward Ellis, including telling EMS that he was faking and

    encouraging them not to take Ellis to the hospital, was inexcusable and constitutes deliberate

    indifference. See, e.g., LCvR 56.1(c) Statement(3-7), supra.

           28.     See LCvR 56.1(c) Statement(25), supra.

           29-30. See LCvR 56.1(c) Statement(1-7), supra.

                                                    Discussion
    PROPOSITION: BRAY IS NOT ENTITLED TO QUALIFIED IMMUNITY AND IS
    NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’ FOURTEENTH
    AMENDMENT CLAIMS

    A.     Standard of Review: Qualified Immunity and Summary Judgment

           Where, as here, a “defendant has moved for summary judgment based on qualified

    immunity, [courts] still view the facts in the light most favorable to the non-moving party and


                                                      9
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 14 of 24




    resolve all factual disputes and reasonable inferences in its favor.” Henderson v. Glanz, 813 F.3d 938,

    952 (10th Cir. 2015) (citing Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014)). “At the

    summary judgment stage, courts will grant qualified immunity unless “the plaintiff can show (1) a

    reasonable jury could find facts supporting a violation of a constitutional right, which (2) was clearly

    established at the time of the defendant's conduct.” Estate of Booker, 745 F.3d at 411 (citation

    omitted).

            Here, as discussed more fully infra, Plaintiffs have shown that a reasonable jury could find

    facts supporting a violation of a clearly-established constitutional right. Thus, summary judgment

    is unwarranted.

    B.      A Reasonable Jury Could Find Facts Supporting Plaintiffs’ Claim that Bray
            Violated Mr. Ellis’s Constitutional Rights

         1. The “Deliberate Indifference” Standard Relied Upon by Bray No Longer
            Applies in Cases Involving the Fourteenth Amendment Rights of Pretrial
            Detainees; Plaintiffs Have Set Out Sufficient Evidence of Deliberate
            Indifference Under the Applicable Objective Standard
            Under the Eighth Amendment, prisoners possess a constitutional right to medical care, and

    that right is violated when doctors or officials are deliberately indifferent to a prisoner’s serious

    medical needs. See Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). Pretrial detainees, like Mr. Ellis,

    who have not been convicted of a crime, have a constitutional right to medical care under the Due

    Process Clause of the Fourteenth Amendment with the standard for deliberate indifference at

    least as protective as the standard for convicted prisoners under the Eighth Amendment. See Bell

    v. Wolfish, 441 U.S. 520, 545 (1979); Martin v. Bd. of County Com'rs of County of Pueblo, 909 F.2d 402,

    406 (10th Cir. 1990) (emphasis added). Because Mr. Ellis was a pretrial detainee, Plaintiffs’ claims

    must be assessed under the Fourteenth Amendment.

            It is now well-established that the traditional deliberate indifference analysis no longer

    applies in cases, such as the case-at-bar, involving pretrial detainees. Under the traditional analysis,


                                                      10
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 15 of 24




    deliberate indifference involves both an objective10 and subjective component. See, e.g., Sealock v.

    Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000). However, more recent caselaw indicates that the

    Fourteenth Amendment rights of pretrial detainees, like Mr. Ellis, should be analyzed under a

    purely objective standard. See, e.g., Kingsley v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466, 2473

    (2015) (held that a pretrial detainee's Fourteenth Amendment excessive force claim need only meet

    the objective component by showing that “the force purposely or knowingly used against him was

    objectively unreasonable.”). And several federal circuit courts have applied Kingsley’s objective

    standard in medical-care claims brought by pretrial detainees under the Fourteenth

    Amendment. See, e.g., Gordon v. Cnty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (extending

    Kingsley to medical care claims brought by pretrial detainees under the Fourteenth Amendment);

    Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (“We … conclude, along with the Ninth

    and Second Circuits, that medical-care claims brought by pretrial detainees under the Fourteenth

    Amendment are subject only to the objective unreasonableness inquiry identified in Kingsley.”);

    Darnell v. Pineiro, 849 F.3d 17, 34–35 (2nd Cir. 2017) (applying the objective standard to detainees'

    Fourteenth-Amendment complaints about their conditions of confinement; in the process it

    overruled a decision applying a subjective test to a medical-care claim); Bruno v. City of Schenectady,

    727 Fed.Appx. 717, 720 (2d Cir. 2018) (unpublished) (in a medical care case, asking “whether a

    ‘reasonable person’ would appreciate the risk to which the detainee was subjected”). See also

    Richmond v. Huq, 885 F.3d 928, 938 (6th Cir. 2018) (relying on Kingsley for the observation that “this

    shift in Fourteenth Amendment deliberate indifference jurisprudence calls into serious doubt




    10       Bray raises no argument with respect to the objective component, in essence conceding that
    Ellis’s conditions were sufficiently serious for the purposes of a Constitutional analysis.




                                                      11
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 16 of 24




    whether Richmond need even show that the individual defendant-officials were subjectively aware

    of her serious medical conditions and nonetheless wantonly disregarded them.”).

           Importantly, the Tenth Circuit has now weighed in on this rapidly evolving area of the law.

    See Colbruno v. Kessler, 928 F.3d 1155, 1163-65 (10th Cir. 2019). Prior to July 2, 2019, the Tenth

    Circuit has not applied Kingsley in contexts outside of an excessive force claim. But see Perry v.

    Durborow, 892 F.3d 1116, 1122, n. 1 (10th Cir. 2018) (strongly suggesting in dicta, that Kingsley

    applies in 14th Amendment conditions of confinement cases). On July 2, however, the Circuit

    issued its opinion in Colbruno v. Kessler. The Colbruno case does not involve an excessive force claim,

    but rather, a claim that sheriff’s deputies violated the plaintiff’s Fourteenth Amendment rights

    when they marched him into and through a public hospital while he was completely naked, save a

    pair of mittens. Citing Kingsley, the Colbruno Court reasoned that “a pretrial detainee can

    establish a due-process violation by ‘providing only objective evidence that the

    challenged governmental action is not rationally related to a legitimate governmental objective or

    that it is excessive in relation to that purpose.’” Colbruno, 928 F.3d at 1163 (quoting Kingsley,135

    S.Ct. at 2473-74) (emphasis added). The Court ultimately held that the deputies’ exposure of the

    plaintiff’s body violated the Fourteenth Amendment as such conduct was not “‘rationally related

    to a legitimate governmental objective or [was] excessive in relation to that purpose.’” Id. at 1164.

           The Colbruno decision is a landmark. In light of Colbruno, it can no longer be argued that

    Kingsley’s scope is limited to excessive force cases. See, e.g., Hardeman v. Curran, 933 F.3d 816, 823

    (7th Cir. 2019) (noting that “the Tenth Circuit has joined those [other Circuits] that apply Kingsley’s

    objective inquiry to a claim other than excessive use of force.”). Rather, as recognized by Colbruno,

    Kingsley’s objective standard of liability applies, generally, to Fourteenth Amendment cases

    concerning the rights of pretrial detainees. More to the point, under Colbruno, the Kingsley standard

    should be applied in this case involving “medical-need” claims of a pretrial detainee.


                                                      12
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 17 of 24




          As the Seventh Circuit held and persuasively reasoned in Miranda:
          Though Kingsley's direct holding spoke only of excessive-force claims, two of our
          sister circuits have held that its logic is not so constrained. The Ninth Circuit first
          extended Kingsley's objective inquiry to detainees' Fourteenth-Amendment failure-
          to-protect claims. Castro v. Cnty. of L.A., 833 F.3d 1060, 1070–71 (9th Cir. 2016) (en
          banc), cert. denied, ––– U.S. ––––, 137 S.Ct. 831, 197 L.Ed.2d 69 (2017). Since then,
          that court has applied the Kingsley holding more broadly to a medical-need claim
          brought by a pretrial detainee. Gordon v. Cnty. of Orange, 888 F.3d 1118, 1120, 1122–
          25 (9th Cir. 2018). The Second Circuit followed suit, applying the objective
          standard to detainees' Fourteenth-Amendment complaints about their conditions
          of confinement; in the process it overruled a decision applying a subjective test to a
          medical-care claim. Darnell v. Pineiro, 849 F.3d 17, 34–35 (2d Cir. 2017) (overruling
          Caiozzo v. Koreman, 581 F.3d 63 (2d Cir. 2009) )…. Later, the Second Circuit
          expressly applied an objective standard to a claim of deliberate indifference to a
          serious medical condition. Bruno v. City of Schenectady, 727 Fed.Appx. 717, 720 (2d
          Cir. 2018) (unpublished) (asking “whether a ‘reasonable person’ would appreciate
          the risk to which the detainee was subjected”). Other courts of appeals have
          contemplated the same reading of Kingsley. Richmond v. Huq, 885 F.3d 928, 938 n.3
          (6th Cir. 2018)….

          The Eighth, Eleventh, and Fifth Circuits have chosen to confine Kingsley to its
          facts—that is, to Fourteenth-Amendment claims based on excessive-force
          allegations in a pretrial setting [citations omitted].

              ***
          We have not yet expressly weighed in on the debate. … Because the answer may
          make a difference in the retrial of Gomes's claims, we think it appropriate to address
          the proper standard at this time. We begin with the fact that the Supreme Court
          has been signaling that courts must pay careful attention to the different status of
          pretrial detainees. In this respect, Kingsley does not stand alone. See, e.g., Manuel v.
          City of Joliet, ––– U.S. ––––, 137 S.Ct. 911, 197 L.Ed.2d 312 (2017) (allowing Fourth
          Amendment challenges to pretrial detention even beyond the start of legal process).
          The Court has cautioned that the Eighth Amendment and Due Process analyses
          are not coextensive. See Kingsley, 135 S.Ct. at 2475 (“The language of the two
          Clauses differs, and the nature of the claims often differs.”); Currie v. Chhabra, 728
          F.3d 626, 630 (7th Cir. 2013) (“[D]ifferent constitutional provisions, and thus
          different standards, govern depending on the relationship between the state and the
          person in the state's custody.”). We see nothing in the logic the Supreme Court used
          in Kingsley that would support this kind of dissection of the different types of claims
          that arise under the Fourteenth Amendment's Due Process Clause. To the contrary,
          the Court said that “[t]he language of the [Eighth and Fourteenth
          Amendments] differs, and the nature of the claims often differs. And,
          most importantly, pretrial detainees (unlike convicted prisoners)
          cannot be punished at all, much less ‘maliciously and sadistically.’”
          135 S.Ct. at 2475 (citations omitted). We thus conclude, along with the Ninth
          and Second Circuits, that medical-care claims brought by pretrial


                                                    13
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 18 of 24




           detainees under the Fourteenth Amendment are subject only to the
           objective unreasonableness inquiry identified in Kingsley.

    Miranda, 900 F.3d at 351–52 (emphasis added). Conditions of confinement actions, including right

    to adequate medical care claims, brought by pretrial detainees, “must be evaluated under an

    objective deliberate indifference standard.” Gordon, 888 F.3d at 1125 (emphasis added).

           Applying a purely objective standard of liability, Plaintiff has presented evidence that Bray

    “did not take reasonable available measures to abate [the] risk [of substantial harm to Mr. Ellis],

    even though a reasonable official in the circumstances would have appreciated the high degree of

    risk involved—making the consequences of the … conduct obvious….” Gordon, 888 F.3d at 1125.

    For instance, Officer Bray knew that the medical care provided at the Jail was “subpar”

    and that Ellis was complaining of a “serious medical condition.” Bray Depo. (Ex. 1) at 30:20

    – 31:11. Yet, Bray never took any measures to help Ellis, but openly mocked him and obstructed

    his access to care. See, e.g., Dkt. #152-13 at 16:33 – 17:02. As shown above, after Ellis’s seizures on

    October 21, there is evidence that Bray told the Integris paramedics that Ellis was “faking” his

    illness and that that the Jail would not “foot[] the bill” for Ellis’s transport to the hospital. See

    LCvR 56.1(c) Statement(5-7), supra.       Bray failed to follow EMS instructions and the Jail’s

    Emergency Care Policy after Ellis complained that his legs were numb. Id. at (13-17). Bray

    admits that Mr. Ellis’s conditions, as reported to him, were getting worse, but failed to call

    EMS as instructed and contrary to policy. Id. Bray knew that the Jail’s medical delivery system

    was “destined to fail”, but he still did nothing to assure that Mr. Ellis received the medical care

    he needed even as his condition deteriorated.

           Based on this evidence, at the very least, a reasonable jury could find that Bray “did not

    take reasonable available measures to abate [the] risk [of substantial harm to Mr. Ellis] ….” Gordon,




                                                      14
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 19 of 24




    888 F.3d at 1125. Thus, properly applying an objective standard of liability, Plaintiffs have

    presented sufficient evidence that Bray violated Mr. Ellis’s Fourteenth Amendment rights.

       2. Even if This Court Should Apply the “Subjective Component” of the
          Traditional Deliberate Indifference Standard, Plaintiffs Have Still
          Established that Bray Violated the Constitution

           To be clear, it is Plaintiff’s position, now supported by Tenth Circuit precedent, that the

    subjective component of the traditional deliberate indifference standard no longer applies to cases

    brought by pretrial detainees under the Fourteenth Amendment. However, even if this Court

    should apply the traditional analysis, Plaintiff has still presented evidence sufficient to establish

    Bray’s subjective deliberate indifference.

           The subjective component of the traditional test requires evidence that the official “knows

    of and disregards an excessive risk to inmate health or safety.” Mata v. Saiz, 427 F.3d 745, 753 (10th

    Cir. 2005). See also Burke v. Regalado, 935 F.3d 960, 992-95 (10th Cir. 2019). A civil rights defendant

    is deliberately indifferent where he “has knowledge of a substantial risk of serious harm to inmates

    . . . [and] fails to take reasonable steps to alleviate that risk.” Tafoya v. Salazar, 516 F.3d 912, 916

    (10th Cir. 2008).

           It is well-settled that non-medical governmental personnel may be held liable for

    disregarding obvious and excessive risks to a detainee’s health and safety. See, e.g., Olsen, 312 F.3d

    at 1317; Garcia v. Salt Lake Cnty., 768 F.2d 303, 307 (10th Cir. 1985); Prado v. Lane, 98 F. App'x 757,

    759-60 (10th Cir. 2004); Estate of Booker v. Gomez, 745 F.3d 405, 433-34 (10th Cir. 2014); Rife v.

    Oklahoma Dep't of Pub. Safety, 846 F.3d 1119, 1128-29 (10th Cir. 2017).

           “Because it is difficult, if not impossible, to prove another person’s actual state of mind,

    whether an official had knowledge may be inferred from circumstantial evidence.” DeSpain v.

    Uphoff, 264 F.3d 965, 975 (10th Cir. 2001). For instance, “the existence of an obvious risk to health

    or safety may indicate awareness of the risk.” Rife, 854 F.3d at 647 (citing Farmer v. Brennan, 511


                                                      15
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 20 of 24




    U.S. 825, 842 (1994)). “[I]t does not matter whether the risk comes from a single source or multiple

    sources, any more than it matters whether a prisoner faces an excessive risk ... for reasons personal

    to him or because all prisoners in his situation face such a risk.” Farmer, 511 U.S. at 843.

            The Tenth Circuit recognizes two types of conduct constituting deliberate indifference in

    the corrections medical context. See Sealock, 218 F.3d at 1211. “First, a medical professional

    may fail to treat a serious medical condition properly.... The second type of deliberate

    indifference occurs when prison officials prevent an inmate from receiving treatment or

    deny him access to medical personnel capable of evaluating the need for treatment.”

    Id. (emphasis added). A corrections professional who serves “solely ... as a gatekeeper for ... medical

    personnel capable of treating the condition” may be held liable under the deliberate indifference

    standard if he “delays or refuses to fulfill that gatekeeper role.” Id.

            Further, “[a] prisoner may satisfy the subjective component by showing that defendants'

    delay in providing medical treatment caused either unnecessary pain or a worsening of

    [his] condition. Even a brief delay may be unconstitutional.” Mata, 427 F.3d at 755

    (emphasis added). See also McCowan v. Morales, 945 F.3d 1276 (10th Cir. 2019); Sealock, 218 F.3d at

    1210 n. 5.

            Here, applying these legal standards, Plaintiffs have presented sufficient evidence of

    subjective deliberate indifference. In particular, Bray failed to “treat a serious medical condition

    properly”; “den[ied] [Mr. Ellis] access to medical personnel capable of evaluating the need for

    treatment”; and “delay[ed] … provi[sion of] medical treatment [which] caused …. unnecessary

    pain [and] a worsening of [Mr. Ellis’s] condition.” Sealock, 218 F.3d at 1211; Mata, 427 F.3d at 755.

            As discussed in the preceding section, Bray knew, or it was obvious, that Ellis was at

    substantial risk of serious harm. Yet, Bray disregarded that known or obvious risk by failing to take

    action to assure that he received the medical care he so obviously needed. Indeed, there is evidence


                                                          16
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 21 of 24




    that Bray actively obstructed Ellis from being transported to the hospital by EMS despite his

    admission that the medical care provided at the Jail was “subpar” and that Ellis was

    complaining of a “serious medical condition.” Bray Depo. (Ex. 1) at 30:20 – 31:11.11 Even

    as Ellis’s condition worsened and he complained of numbness in his legs, Bray did not call EMS

    and did nothing to ensure that Ellis received an evaluation from a qualified medical professional.

    Had Bray not acted deliberate indifference, Mr. Ellis would likely be alive today.12

           Bray claims that he appropriately called Nurse Horn and relied on her opinion. But Bray’s

    reliance on Horn was unreasonable as he knew her to be dangerously incompetent and derelict;

    further, even a layperson would recognize that Nurse Horn was not attending to Ellis

    appropriately. See, e.g., Durborow Depo. (Ex. 19) at 107:22 – 108:20, 118:5 – 119:3. There is

    simply no excuse for Bray’s treatment of Ellis, including his obstructing him from going to hospital,

    mocking him and failing to act on his sudden and serious change in condition (numbness of his legs

    after having two seizures).13 At a minimum, Bray prevented Ellis from receiving treatment or

    denied him access to medical personnel capable of evaluating the need for treatment. Sealock, 218

    F.3d at 1211. Plaintiffs have presented sufficient evidence of deliberate indifference.

    C.     The Right Was Clearly Established at the Time of the Bray’s Conduct

           The United States Supreme Court has instructed lower courts “not to define clearly

    established law at a high level of generality,” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011), and held



    11
            This admission flies in the face of Bray’s argument that he did not know Ellis was “facing
    any … serious medical condition.”
    12
            Contrary to Bray’s half-hearted argument, Plaintiffs have presented sufficient evidence of
    causation. See LCvR 56.1(c) Statement(23-24), supra.
    13      Plaintiffs do not claim that Bray should have diagnosed or detected Ellis’s sepsis or
    pneumonia, and Bray’s argument to the contrary is a straw man. Rather, Ellis’s outward
    complaints and pleas of pain and deterioration were serious, obvious and disregarded. Bray had
    a duty to ensure that Ellis was given the medical assessment and treatment he needed. He failed
    to do so.

                                                      17
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 22 of 24




    that “clearly established law must be ‘particularized’ to the facts of the case.” White v. Pauly, 137 S.

    Ct. 548, 552 (2017) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). However, the Court

    has also maintained that its case law “does not require a case directly on point for a right

    to be clearly established,” Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449 (2018)

    (quoting White, 137 S. Ct. at 551), and that “‘general statements of the law are not

    inherently incapable of giving fair and clear warning.’” White, 137 S. Ct. at 552 (quoting

    United States v. Lanier, 520 U.S. 259, 271 (1997)). “[T]here is no need that ‘the very action in

    question [have] previously been held unlawful.’” Safford Uni-fied Sch. Dist. #1 v. Redding, 557 U.S.

    364, 377 (2009) (quoting Wilson v. Layne, 526 U.S. 603, 615 (1999)). The law is also clearly

    established if the conduct is so obviously improper that any reasonable officer would know it was

    illegal. See Hope v. Pelzer, 536 U.S. 730, 739–42 (2002). Overall, qualified immunity protects “all

    but the plainly incompetent or those who knowingly violate the law.” White, 137 S. Ct. at 551

    (emphasis added).

           An inmate’s right to adequate medical care and to be free from deliberate indifference have

    been clearly established for decades. See, e.g., Estelle, 429 U.S. at 103-04. “[T]here is little doubt

    that deliberate indifference to an inmate’s serious medical need [violates] a clearly established

    constitutional right.” Mata, 427 F.3d at 749. It is similarly established that corrections personnel

    cannot “prevent” inmates like Ellis “from receiving treatment [and] deny[] him access to medical

    personnel capable of evaluating the need for treatment.” Sealock, 218 F.3d at 1211.

           For instance, in Sealock, 218 F.3d at 1211–12, the Court found evidence of deliberate

    indifference, sufficient to survive summary judgment, where a nurse knew of an inmate’s

    unexplained chest pain, but failed to call an ambulance. Similarly, in Mata, 427 F.3d at 758–59,




                                                      18
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 23 of 24




    14   the Court reasoned that “[s]ince Ms. Mata produced evidence that Ms. Weldon was aware of

    Ms. Mata’s medical condition as well as the seriousness of unexplained severe chest pain …, a jury

    could     reasonably    find    that    Ms.    Weldon’s        alleged   inaction   on   that    date

    demonstrated deliberate indifference to Ms. Mata’s serious medical needs.” Here, the evidence

    is that Bray’s conduct was much worse than inaction. Again, there is evidence that Bray actively

    thwarted Mr. Ellis’s access to a hospital despite his knowledge that the medical care provided

    at the Jail was “subpar” and that Ellis was complaining of a “serious medical condition.”

    Bray Depo. (Ex. 1) at 30:20 – 31:11. Bray never took any measures to help Ellis, but openly mocked

    him and obstructed his access to care. See, e.g., Dkt. #152-13 at 16:33 – 17:02. See LCvR 56.1(c)

    Statement(5-7), supra. Existing law provided “‘fair and clear warning’” that Bray’s conduct was

    unlawful. White, 137 S. Ct. at 552 (quoting Lanier, 520 U.S. at 271).

    D.       Plaintiffs’ Claim for Punitive Damages Should Not be Dismissed
             Punitive damages are generally available for federal claims where defendant acts with “evil

    motive or intent,” or with “reckless or callous indifference” to federally protected rights. See Smith

    v. Wade, 461 U.S. 30, 56 (1983). Bray’s conduct, as described herein constitutes “reckless or callous

    indifference” to federally protected rights. As such, summary judgment on the claim for punitive

    damages would not be appropriate.

             Defendant Bray’s Motion for Summary Judgment (Dkt. #134) should be denied.


                                                   Respectfully,


                                                   /s/ Robert M. Blakemore
                                                   Daniel Smolen, OBA #19943

    14
           Bray did not fulfill his “gatekeeper” role as he argues. Dkt. #134 at 23 (citing Mata). Unlike
    Nurse Hough in Mata, Bray knew that Nurse Horn was not providing any care for Ellis, and that
    the medical system at the Jail was “subpar” and “destined to fail.” With this knowledge, Bray did
    nothing to assist Ellis, and actually prevented him from receiving the care he obviously needed.

                                                     19
Case 4:17-cv-00325-JED-FHM Document 159 Filed in USDC ND/OK on 01/22/20 Page 24 of 24




                                               Robert M. Blakemore, OBA #18656
                                               Bryon D. Helm, OBA #33003
                                               Smolen & Roytman
                                               701 South Cincinnati Avenue
                                               Tulsa, OK 74119
                                               Phone: (918) 585-2667
                                               Fax: (918) 585-266

                                               Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 22nd day of January 2020, I electronically transmitted the
    foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
    Notice of Electronic Filing to all ECF registrants who have appeared in this case.

                                               /s/ Robert M. Blakemore




                                                 20
